DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-19 are presented for examination.


                                                                       
                            Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.

		Specification
	The specification is accepted. 
	 
			   Drawings
	The formal drawings are accepted. 

                         Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	For example, claim 1 recites:
A computer-implemented method for correcting a data packet comprising a payload d(x) and cyclic redundancy check (CRC) information, calculated using a generator polynomial g(x), the method comprising: 
calculating a syndrome value according to said data packet and said generator polynomial g(x); generating a list of potential error vectors EN according to one of the following: A) initializing an error vector e using said syndrome value; determining that the error vector e is a potential error vector according to a number of bits in the error vector e that have a value that is indicative of an error; adding the error vector e to the list of potential error vectors EN according to the determining; 
generating an additional error vector e' by adding a shifted version of a vector g to the error vector at a bit position, where the bit position is determined according to a bit value of the error vector e and according to previously determined bit positions, the vector g being associated with the generator polynomial g(x); 
and repeating the determining, the adding and the generating by using the additional error vector e' as the error vector e, for each said bit position of said data packet; B) providing a lookup table comprising a plurality of syndrome value indexes and entries each entry corresponding to a relative distance to a single error and a next normalized syndrome value, the entries being associated to one of the plurality of syndrome value indexes in accordance with previously determined possible syndrome values for said generator polynomial g(x); 
identifying a relative distance to a single error and a next normalized syndrome value from the entries of the lookup table according to one of the pluralities of syndrome value indexes corresponding to the syndrome value;
 generating an error vector e according to said identified relative distance to a single error; determining that said error vector e is a potential error vector according to said relative distance to the single error;
adding said identified error vector e to the list of potential error vectors EN, according to the determining; and repeating the previous four steps for each bit in said payload d(x), using the identified next normalized syndrome value as the syndrome value; 
returning the list EN; selecting a potential error vector e from the list EN; and correcting the packet based on the selected potential error vector e.

 	The claim recites a method which falls in the statutory category of a process. – 
The claim does not recite any hardware tied to the method.
This judicial exception is not integrated into a practical application because the claim simply recites a method to correct a data packet using a generator polynomial comprising calculating syndrome value and generating a list of polynomial error vectors. These are mathematical concepts that can potentially be done mentally or via pen and paper.
Data is formatted based calculating syndromes and generating list of potential error vectors. This judicial exception is not integrated into a practical application. The elements of the claim do not recite any practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no hardware elements recited in the claims.
If a claim limitation, under its broadest reasonable interpretations, covers performance of the limitation of the mind bit for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract idea. Accordingly, the claim recites an abstract idea.
Claim 19 refers to a system, receiver and processor which are all considered to be generic hardware components and are considered to be well-understood, routine and conventional computer functions as recognized by the courts. See MPEP 2106.05(d) and 2106.05(f). Therefore claim 19 is non-statutory.
Dependent claims further limit parent claims and are rejected for similar reasons as none of these claims recite anything significantly more than the abstract idea and therefore are rejected as well.
Corrections are requested.  


                          Conclusion
The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:
Goettfert (U.S. PN: 10,193,573) describes determining the syndrome of the error vector, successively generating code words by cyclically interchanging one or more predefined code words, forming, for each code word generated, the sum of the syndrome supplemented with zeros to the data word length and the code word, and checking, for the code word, whether the sum of the syndrome supplemented with zeros to the data word length and the code word has a minimum weight among all code words, and determining the error vector as the sum of the syndrome and the code word for which the sum of the syndrome supplemented with zeros to the data word length and the code word has a minimum weight among all code words.

Saxena (U.S. PN: 8,683,293) describes an error locator unit for correcting two bit error. The error locator unit includes a plurality of operational units, a normalized basis transform unit, and a conversion unit. The plurality of operations units calculates coefficients of the polynomial based on the generated syndromes in a first basis of a Galois Field. Operating on the coefficients produces a root definition value vector in the first basis. The normalized basis transform unit transforms the root definition value vector to a normal basis to produce a plurality of roots. The conversion unit converts the plurality of roots to the first basis. A scaling factor calculated based on the coefficients is applied to the output of the conversion unit to produce a plurality of scaled roots for said polynomial in the first basis. The plurality of scaled roots is added to produce error locations for the polynomial.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/
Primary Examiner, 
Art Unit 2112